                   Case 7:18-cr-00604-KMK Document 68 Filed 02/17/21 Page 1 of 2
                     Case 7:18-cr-00604-KMK Document 67 F~led 02/15/21 Page 1 of 2
- - - - - - - - -------l.11\lU-.-=-4EMO ENBDRSED
                               Law Offices of Julie Rendelman, LLC
                                                 535 FIFTH AVENUE, 25th FLOOR
                                                  NEW YORK, NEW YORK 10017

           Office: 212-951-1232
           Cell: (646) 425-5562                                    Email: Julie@RendelmanLaw.com


                                                                                 February 15, 2021

           TO:    Hon. Kenneth M. Karas
                  United States District Court
                  United States Courthouse
                  300 Quarropas Street, Chambers 533
                  White Plains, NY 10601-4150

           RE: United States v. Anupam Biswas, 7:18 Cr. 604 (KMK)


           Dear Judge Karas,

           This letter is submitted on behalf of defendant Anupam Biswas, to respectfully request that the
           above-captioned case, currently scheduled for March 4, 2021, be adjourned without the
           appearance of counsel.

           As Your Honor is aware, Mr. Biswas entered into a plea of guilty to 18 U.S.C. §§ 2252(a)(2)(B)
           on June 27, 2019. The matter is currently scheduled for sentencing on January 6, 2021.
           Defense, with consent of AUSA Marcia Cohen, is now requesting an adjournment.

           As indicated in the prior requests, my client, who suffers from several medical issues that may
           make him more vulnerable to the virus, is facing mandatory jail time. I am concerned that at the
           present time, the facilities that will be potentially housing Mr. Biswas do not yet have the
           safeguards fully in place to guarantee his safety. Further, as of the date of this letter, my client
           has not received the first dose of the vaccine. Therefore, even if he were to receive the first dose
           prior to the March 4th date, it would be impossible for him to receive the second dose prior to
           sentencing.
           Further, AUSA Marcia Cohen, via email, has indicated that she is consenting to an adjournment
           as she is still working on the potential restitution claims of numerous identified victims.

           In terms of scheduling, I would ask for a 60 day adjournment. This is the eighth request for
           adjournment. If the Court has any questions or concerns, please contact my office. Thank you
           for your attention in this matter.

     dJcv,rfJ ol _ 7%_iL ,f)Vfr)Ph etl-                                 Isl Julie Rendelman
 w ;/I !Jo F,l(_JoJ)o/ (J/}J H°;j 10                                    Julie Rendelman, ESQ.
   9,o;;/ a± 1 0:00 ;;-11                                               Attorney for Defendant Anupam Biswas




                               l<E~-::-,JfT { !\1. YA ? A ~ {: ·~O J.

                                          ~;✓ /')l).Z/
       Case 7:18-cr-00604-KMK Document 68 Filed 02/17/21 Page 2 of 2
         Case 7:18-cr-00604-KMK Document 67            Filed 02/15/21 Page 2 of 2




cc: Marcia S. Cohen, Assistant U.S. Attorney (email)
